UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22635 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Part I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 70 Item 4. Controls and Procedures 71 Part II. Other Information: Item 1. Legal Proceedings 72 Item 1A. Risk Factors 73 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3. Defaults Upon Senior Securities 73 Item 5. Other Information 73 Item 6. Exhibits 73 Signatures 74 Exhibit Index 75 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) September 30, December 31, ASSETS Real estate, at cost: Land $ $ Buildings and improvements Development costs and construction in progress Leasehold improvements and equipment Total Less accumulated depreciation and amortization Real estate, net Real Estate Fund investments (see Note 4) - Cash and cash equivalents Restricted cash Short-term investments - Marketable securities Accounts receivable, net of allowance for doubtful accounts of $56,894 and $46,708 Investments in partially owned entities Investment in Toys "R" Us Mezzanine loans receivable, net of allowance of $133,216 and $190,738 Receivable arising from the straight-lining of rents, net of allowance of $5,901 and $4,680 Deferred leasing and financing costs, net of accumulated amortization of $214,199 and $183,224 Due from officers Identified intangible assets, net of accumulated amortization of $354,199 and $312,957 Other assets $ $ LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Notes and mortgages payable $ $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures due to Vornado Revolving credit facility debt - Accounts payable and accrued expenses Deferred credit Deferred compensation plan Deferred tax liabilities Other liabilities Total liabilities Commitments and contingencies Redeemable partnership units: Class A units - 13,530,016 and 13,892,313 units outstanding Series D cumulative redeemable preferred units - 10,400,000 and 11,200,000 units outstanding Total redeemable partnership units Equity: Partners’ capital Earnings less than distributions Accumulated other comprehensive income Total Vornado Realty L.P. equity Noncontrolling interest in consolidated subsidiaries Total equity $ $ See notes to the consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands, except per unit amounts) REVENUES: Property rentals $ Tenant expense reimbursements Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Litigation loss accrual, impairment losses and acquisition costs - - Total expenses Operating income (Loss) income applicable to Toys "R" Us (Loss) income from partially owned entities (Loss) from Real Estate Fund (of which $1,091 is allocated to noncontrolling interests) - - Interest and other investment income (loss), net Interest and debt expense (including amortization of deferred financing costs of $5,200 and $4,350 in each three-month period, respectively, and $14,169 and $12,722 in each nine-month period, respectively) Net (loss) gain on early extinguishment of debt Net gain on disposition of wholly owned and partially owned assets other than depreciable real estate Income before income taxes Income tax expense Income from continuing operations Income from discontinued operations - - Net income Net (income) loss attributable to noncontrolling interests Net income attributable to Vornado Realty L.P. Preferred unit distributions Discount on preferred unit redemptions - - NET INCOME attributable to Class A unitholders $ INCOME PER CLASS A UNIT - BASIC: Income from continuing operations $ Income from discontinued operations - - Net income per Class A unit $ Weighted average units INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations $ Income from discontinued operations - - Net income per Class A unit $ Weighted average units DISTRIBUTIONS PER CLASS A UNIT $ See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Accumulated Class A Units Owned by Earnings Other Non- Preferred Units Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income (Loss) Interests Equity Balance, December 31, 2008 $ Net income (loss) - Distributions to Vornado - Distributions to preferred Unitholders - Class A units issued to Vornado: In connection with Vornados April 2009 public offering - Upon redemption of partnership units - Under Vornado employees' share option plan - - 28 - - Conversion of Series A preferred units to Class A units 2 89 - Deferred compensation units and options - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Voluntary surrender of equity awards on March 31, 2009 - Adjustments to carry redeemable Class A units at redemption value - Other - - - 7 Balance, September 30, 2009 $ Balance, December 31, 2009 $ Net income - Distributions to Vornado - Distributions to preferred unitholders - Redemption of preferred units - Class A units issued to Vornado: Upon redemption of partnership units - Under Vornado employees' share option plan - Under Vornados dividend reinvestment plan - - 17 - - - Real Estate Fund limited partners' contributions - Conversion of Series A preferred units to Class A units 5 - Deferred compensation units and options - - 17 - - - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Adjustments to carry redeemable Class A units at redemption value - Other - - - 30 Balance, September 30, 2010 $ 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, (Amounts in thousands) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) Equity in income of Toys “R” Us Straight-lining of rental income Amortization of below-market leases, net Distributions of income from partially owned entities Other non-cash adjustments Income from the mark-to-market of derivative positions in marketable equity securities - Litigation loss accrual and impairment losses - Net gain on dispositions of assets other than depreciable real estate Equity in income of partially owned entities Mezzanine loans loss accrual Net loss (gain) on early extinguishment of debt Net gain on sale of real estate - Write-off of unamortized costs from the voluntary surrender of equity awards - Amortization of discount on convertible and exchangeable senior debentures - Changes in operating assets and liabilities: Real Estate Fund investments - Accounts receivable, net Prepaid assets Other assets Accounts payable and accrued expenses Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Investments in partially owned entities Proceeds from sales of, and return of investment in, marketable securities Restricted cash Proceeds from repayment of mezzanine loans receivable Additions to real estate Development costs and construction in progress Investments in mezzanine loans receivable and other - Proceeds from sales of real estate and related investments Distributions of capital from partially owned entities Proceeds from maturing short-term investments - Purchases of marketable securities Deposits in connection with real estate acquisitions Net cash provided by (used in) investing activities See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENT OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Nine Months Ended September 30, (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ $ Repayments of borrowings Distributions to Vornado Redemption of partnership units Distributions to preferred unitholders Distributions to redeemable security holders Contributions from noncontrolling interests - Repurchase of Class A units related to stock compensation agreements and related tax withholdings 22 Debt issuance costs Proceeds from issuance of Class A units to Vornado - Net cash (used in) provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash payments for interest (including capitalized interest of $875 and $14,054) $ $ Cash payments for income taxes $ $ Non-Cash Investing and Financing Activities: Investment in J.C. Penney, Inc $ $ - Adjustments to carry redeemable Class A units at redemption value Issuance of Class A units upon redemption of redeemable partnership units Unrealized net gain on securities available for sale Extinguishment of a liability in connection with the acquisition of real estate - Distributions to Vornado paid in Class A units - Distributions to redeemable security holders paid in Class A units - See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P.
